DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 9/27/2021 has been entered.  Claims 1 and 7-12 remain pending in the Application.  The amendments to the claims have overcome each and every Objection, 112(b) and 103 Rejection previously set forth in the Non-Final Office action mailed 6/25/2021.

Allowable Subject Matter
Claims 1 and 7-12 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor would render obvious the claimed invention.  Specifically the prior art does not teach a particle suction part comprising a main body and a guide disposed at a lower portion of the main body having a pointed shape toward a surface plate, the main body and guide having respective first and second end portions and extend horizontally from their first end to their second end in a circumferential direction such that each is less than a complete circumferential shape, and at least one suction hold disposed in the guide to be adjacent the at least one polishing head.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723